 In the MatterOf INGRAM-RICHARDSONMFG. CO.OF INDIANA,INC.andAMALGAMATED ASSOCIATIONOF IRON, STEEL & TINWORKERS, LOCAL1774In the MatterOf INGRAM-RICHARDSON MFG. CO.OF INDIANA, INC.andINTERNATIONAL BROTHERHOOD OF FOUNDRY EMPLOYEES,LOCAL No.64, AFFILIATED WITH THEA. F. OF L.Cases Nos. R-991 and R-992, respectively.Decided October 14, 1938Porcelain and Enamel Products Manufacturing Industry-Investigation ofRepresentatives:controversy concerning representation of employees* rivalorganizations;employer's refusal to grant either union exclusive recognitionuntil one is designated byBoard-Unit Appropriate for Collective Bargaining:production and maintenance employees,exclusive of truck drivers,clericalemployees,and supervisory employees;agreement as to : controversy as toinclusion of 13 employees withinunit-Representatives:proof of choice: com-parison of membership cards of unions with payroll-Certification of Repre-sentatives:upon proof of majority representationMr. Lester M. Levin,for the Board.Mr. Thomas M. Ryan,of Frankfort, Ind., for the Company.Mr. Frank S. Pryor,andMr. Hollis G. Davison,of Frankfort,Ind., for the International.A1.19.James Robb,Indianapolis, Ind., for the Amalgamated.Mr. Allan Lind,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 29, 1938, Amalgamated Associationof Iron,Steel, andTinWorkers, Local No. 1774, herein called the Amalgamated, andon July 19, 1938, International Brotherhood of Foundry Employees,Local No. 64, herein called the International, filed with the RegionalDirector for the Eleventh Region (Indianapolis, Indiana)separatepetitions each alleging that a question affecting commerce had arisenconcerning the representation of employees of Ingram-RichardsonManufacturingCompanyof Indiana,Inc.,Frankfort,Indiana,herein calledthe Company, and requesting an investigationand cer-9 N. L. R.B.,No. 31.200 DECISIONS AND ORDERS201tification of representatives pursuant to Section 9 (c) of theNationalLaborRelationsAct, 49 Stat. 449, herein called the Act.On July 30,1938, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.The Board, acting pursuant to Article III, Section10 (c) (2), of said Rules and Regulations, further ordered that thecases be consolidated for purposes of hearing.On August 5, 1938, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theAmalgamated, and upon the International.Pursuant to the notice,a hearing was held on August 15, 1938, at Frankfort, Indiana, be-foreThomas H. Kennedy, the Trial Examiner duly designated bythe Board.The Board, the Company, the Amalgamated, and theInternational were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Uponthe entirerecord in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYIngram-Richardson Manufacturing Company of Indiana, Inc., isan Indiana corporation with its principal place of business locatedin the city of Frankfort, Indiana.The Company is engaged in themanufacture,' sale, and distribution of porcelain table tops, enameledstove and refrigerator parts, and frit.The raw materials used bythe Company in its manufacturing operations consist of flat steel,enameling stock, acids, sands, glass, mine products, oxides, lightchemicals, packing supplies, and gasoline.During the year 1937, thecost of said raw materials amounted to $765,000, of which 85 percent were shipped to the Company from points outside the State ofIndiana.During the same year, the Company produced 448,000,pieces of metal; 270,000 porcelain table tops; 5,330,000 square feetof enameled steel stove parts; 3,500,000 pounds of enameled cast-iron stove parts; and 10,700,000 pounds of frit.The estimated valueof such finished products amounted to approximately $900,000.Ap-proximately 75 per cent of the finished products were shipped topoints outside the State of Indiana. -202NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel, and Tin Workers, LocalNo. 1774, is a labor organization affiliated with the Committee forIndustrial Organization, admitting to its membership production andmaintenance employees of the Company, exclusive of truck drivers,clerical employees, and supervisory employees.International Brotherhood of Foundry Employees, Local No. 64, isa labor organization affiliated with the American Federation ofLabor and admits to its membership production and maintenance,employees of the Company, exclusive of truck drivers, clerical em-ployees, and supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONEarly in 1937, both the Amalgamated and the International con-ducted organization campaigns among the employees of the Com-pany.Later in the same year, the Company entered into contractswith these unions, whereby the Company recognized each as the col-lective bargaining representative for its members.On May 24, 1938,the Amalgamated requested the Company to renew the 1937 agree-ment with it and to recognize it as the exclusive representative of allthe production employees.The Company refused to grant suchrecognition but extended the 1937 agreement, which would have ex-pired in June 1938, to September 1, 1938, pending the determinationof whether the Amalgamated was entitled to exclusive recognition.In July 1938, the International likewise requested exclusive bargain-ing rights for the same employees when its contract with the Com-pany should expire in October 1938. The Company similarly refusedto grant such exclusive bargaining rights to the International.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE APPROPRIATE UNITAll parties agreed at the hearing that the appropriate unit shouldconsist of "production department employees" of the Company, exclu-sive of truck drivers, clerical employees, and supervisory employees. DECISIONS AND ORDERS203From the record it is apparent that by the term "production depart-ment employees" the parties intended to include production and main-tenance employees.Both unions admit to membership the employeesin the unit they claim to be appropriate and we see no reason fordeparting from such unit.We find that all the production and main-tenance employees of the Company, exclusive of truck drivers, cleri-cal employees, and supervisory employees constitute a unit appro-priate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.The Company introduced into evidence its pay roll as of August t2,1938, which purported to show that there were 236 employees withinthe appropriate unit.The Amalgamated claimed, however, that 13of such individuals should be excluded from the unit.The Inter-national did not take any position with respect to the status of these13 employees.These employees, who are discussed below, were allexcluded from terms of the 1937 contracts between the unions and theCompany as being foremen, assistant foremen, firemen, watchmen,fixed salaried employees, clerical employees, and supervisors.The question for our determination is whether these 13 employeesare within the unit which was agreed upon and which we have foundto be appropriate.llildreth Mavitysupervises the quality of enamel production in thelaboratory department.He was excluded from the 1937 contracts asa supervisory employee, and the record shows that his duties have notbeen changed.We shall exclude him from the unit.Roy McClureis engaged as a fireman, firing boilers at the Com-pany's plant.The record does not clearly indicate whether firemenare considered production or maintenance employees within the de-scription of the unit we have found to be appropriate.The contractsmade by the Company in 1937 with the Amalgamated and the Inter-national excluded firemen from their terms.No reason was advanced,however, to show that firemen are not maintenance employees withinthe unit we have found above to be appropriate, and it is apparentthat such employees are maintenance employees.We shall thereforeinclude Roy McClure within the unit.Leo Cecil ToneyandCharles C. Pittmanwere both assistant fore-men in 1937 and as such were excluded from the terms of the 1937contracts.At the time of the hearing, due to a reduction in the plantforce, both had been demoted to the position of "fuser, box furnace"which is classified as a production position.There is a possibilitythat if production increases they will be returned to their former posi-tions as assistant foremen. In view of their present status as produc-tion employees, however, we shall include them within the unit. 204NATIONAL LABOR RELATIONS BOARDOliver -Coinwas excluded in the 1937 agreements between the Amal-gamated and the Company as a salaried employee in the "controllaboratory."His status had not been changed at the time of thehearing and there was no clear showing that he is a production ormaintenance employee within the definition of the appropriate unit.We shall therefore exclude him from the unit.Paul Hauser, Fred Parnell,andRichard Smithwere excluded fromthe terms of the 1937 agreements as salaried employees. Since thenthey have been placed on an hourly basis.They are classified as"production chasers." It is their duty to see that certain items-ordered by customers for a particular time go through the productionprocess at the plant according to the order.They are not themselves-engaged,in production work and it would appear that their duties aresupervisory in character.We shall therefore exclude them from theunit.Clayton JohnsonandForrest M. Mellingwere classified as super-visors in the 1937 agreements.There has been no change in theirwork.It is their duty to check the "packers," who pack the finished-products for shipment, and see that the orders are correctly filled bythe packers.We find that Johnson and Melling are supervisory-employees and we shall exclude them from the unit.George I. Dukeswas a watchman and janitor at the time of thehearing.Although janitors are included within the unit as mainte-nance employees, watchmen, not being so classified, are excluded.The--record does not indicate in which capacity Dukes spends most of his-time.Since we cannot determine whether he is to be considered as aproduction or maintenance employee and since neither union claimshe is within the appropriate unit, we shall exclude him from the unit.is an assistant millwright or maintenance fore-man.We find that Gosewehr is a supervisory employee, and we shallexclude him from the unit.Abraham Hamiltonwas a watchman at the Company's plant at thetime of the hearing.We find that Hamilton is not a production ormaintenance employee and we shall exclude him from the unit.VI.THE DETERMINATION OF REPRESENTATIVESThe Company's pay roll as of August 12, 1938, the last pay-rolldate preceding the hearing, showed that there are 226 employeeswithin the appropriate unit.'The Amalgamated and the Interna-tional submitted their membership cards and application cards insupport of their respective claims to represent a majority of the em-ployees involved.It was agreed by all parties at the hearing that1 This figure was arrived at by excluding those employees whom the Company designatedas being supervisory employees and truck drivers and those whom we have found not to,be within the appropriate unit. DECISIONS AND ORDERS205132 signatures on the Amalgamated's cards were genuine and werethose of employees on the Company's pay roll as of August 12, 1938.The same agreement was made regarding 69 of the cards submittedby the International.We have examined the signatures on the cards of the two unionsand find that 16 employees have signed cards of both unions.As-suming that those 16 employees intended to join the International,itwould appear that the Amalgamated still represents 116 of the 226,employees in the appropriate unit and therefore a majority of them.Under the circumstances,it is not necessary to determine the status,of the 16 employees who have apparently joined both unions.Wefind that the Amalgamated has been designated and selected by amajority of the employees in the appropriate unit as their repre-sentative for the purposes of collective bargaining.It is, therefore,the exclusive representative of all the employees in such unit for thepurposes of collective bargaining,and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Ingram-Richardson Manufacturing Com-pany of Indiana,Inc.,Frankfort,Indiana, within the meaning ofSection 9(c)and Section 2(6) and(7) of the National LaborRelations Act.2.The production and maintenance employees of the Company,exclusive of truck drivers,clerical employees, and supervisory em-ployees,constitute a unit appropriate for the purposes of collectivebargaining,within the meaning of Section 9(b) of the NationalLabor Relations Act.3.Amalgamated Association of Iron, Steel,and Tin Workers,Local No. 1774,is the exclusive representative of all the employeesin such unit for the purposes of collective bargaining,within themeaning of Section 9(a) of the Nadonal Labor Relations Act.CERTIFICATION OF iiEPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Amalgamated Association of Iron,Steel,and Tin Workers, Local No. 1774, has been designated andselected by a majority of the production and maintenance employeesof Ingram-RichardsonManufacturing Company of Indiana, Inc., 206NATIONAL LABOR RELATIONS BOARDFrankfort,Indiana, exclusive of truck drivers,clerical employees,and supervisory employees,as their representative for the purposesof collective bargaining and that, pursuant to the provisions of Sec-tion 9(a) of the Act, Amalgamated Association of Iron, Steel, andTin Workers, Local No.1774,is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages,hours of employment, and other conditions ofemployment.